                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                                                               !?.-11:::
                v.                                    Criminal No.

TALPRIHAR                                             [UNDER SEAL]

                                  ARRAIGNMENT PLEA


                 Defendant TALPRIHAR

                 being arraigned, pleads _},-'-j,_D_-,1_� _(_�1_L----''i=J:=I =-:f.,__V.__

                 in open Court this




                                   (Defendant's Signature)

                          ti\_�\ L&��
                                  (Attorney for Defendant)                        �


                        .s., \,,_42     W \.�
                                                      '°\��e__
                                                         (..���
                                                                                             �L---
